Citation Nr: 1429687	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent prior to June 27, 2012, and in excess of 50 percent since June 27, 2012, for migraine headaches as residuals of a traumatic brain injury.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Veteran and friend

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to April 2008.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2014, the Veteran testified during a Board hearing at the RO.  At that time, he effectively revoked the power of attorney he had previously granted to a private attorney.  38 C.F.R. § 14.631(f)(1) (2013). 


FINDING OF FACT

During the January 2014 Board hearing, the Veteran requested a withdrawal of his appeal of the application to reopen the previously denied claim for service connection for right ear hearing loss, and claims for an initial increased rating for migraine headaches as residuals of a traumatic brain injury and for a compensable rating for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2013).

On the record during the January 2014 Board hearing, the Veteran requested a withdrawal of the appeal of the application to reopen a previously denied claim for service connection for right ear hearing loss, and claims for an increased initial rating for migraine headaches as residuals of a traumatic brain injury and a for a compensable rating for left ear hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

The appeal of the application to reopen a previously denied claim for service connection for right ear hearing loss is dismissed.

The appeal of the claim for an increased initial rating for migraine headaches as residuals of a traumatic brain injury is dismissed.

The appeal of the claim for a compensable rating for left ear hearing loss is dismissed.





REMAND

During the January 2014 hearing, the Veteran testified that his posttraumatic stress disorder (PTSD) had worsened since the last VA examination conducted in January 2011.  Also, it has been over three years since that examination, and a more current examination is needed.  Thus, he should be scheduled for a new examination to determine the current severity of PTSD.  

The Board notes that the Veteran was scheduled for a VA examination in July 2013.  The record shows that he cancelled that examination as he was under the impression that it was not needed.  Then, in December 2013, he requested that the examination be rescheduled because he was unable to attend due to illness.  He also testified that he had missed the prior examination because he had been hospitalized.  Regardless, because of the assertion that his PTSD has worsened since the last examination, and because of the Veteran's expression of a willingness to attend a scheduled examination, a new examination is warranted.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.  The Veteran testified that he would be entering an inpatient program at the Clarksburg VA Medical Center (VAMC) in May 2014.  The record also shows that he has been treated at the Huntington, Lexington, Louisville, and Pittsburgh VAMCs.  The AOJ should obtain updated records from all of those VAMCs.  The Veteran also testified that in March 2013 he had been treated at the Mildred Mitchell-Bateman Hospital in Huntington.  Records from that facility should also be obtained.

As the remand of the claim for increased rating could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  After securing the appropriate information and release from the Veteran, attempt to obtain treatment records from the Mildred Mitchell-Bateman Hospital from March 2013.

2.  Obtain any treatment records from the Clarksburg, Huntington, Lexington, Louisville, and Pittsburgh VAMCs since April 2014.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to PTSD.  The examiner should also indicate the degree of social and occupational impairment due to PTSD and describe the Veteran's symptoms.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities of migraine headaches, PTSD, a right shoulder disability, a low back disability, tinnitus, right arm scar, right femoral neuropathy, right ulnar neuropathy, left ear hearing loss, and right leg scar.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


